Title: Tuesday 15th of August 1780.
From: Adams, John Quincy
To: 


       This morning at about 9 o clock Commodore Gillon came here with two other Gentlemen. At about ten o clock Pappa went out with Commodore Gillon and did not return till 1 o clock. At about two o clock Commodore Gillon came here again and went out to dine but my brother Charles and I did not dine out. At about 4 o clock Pappa got back and drank tea at home. After tea Commodore Gillon came here again and went out with Pappa and stay’d out some time. At about Nine o clock Pappa got home without Commodore Gillon.
      